Illinois Official Reports

                                          Appellate Court



            Steenes v. MAC Property Management, LLC, 2014 IL App (1st ) 120719



Appellate Court              ALTHERA STEENES, Plaintiff-Appellant, v. MAC PROPERTY
Caption                      MANAGEMENT, LLC, and 5405-5407 S. WOODLAWN AVE.,
                             LLC, Defendants-Appellees.



District & No.               First District, Third Division
                             Docket No. 1-12-0719



Filed                        July 23, 2014



Held                         The dismissal of a former tenant’s action alleging that the
(Note: This syllabus         nonrefundable “move-in fee” she paid to defendant management
constitutes no part of the   company was actually a security deposit or prepaid rent and that the
opinion of the court but     collection of the fee violated the Chicago Residential Landlord and
has been prepared by the     Tenant Ordinance was affirmed on appeal, since the amount of the
Reporter of Decisions        move-in fee was inadequate to be considered as security for the
for the convenience of       nonpayment of rent or performance of the terms of the lease, the lease
the reader.)                 provision as to the security deposit did not mention the move-in fee,
                             the case law supported the conclusion that the move-in fee was a
                             one-time nonrefundable charge related to plaintiff’s move into the
                             apartment, and the fee did not fall within the definition of rent set forth
                             in the ordinance.




Decision Under               Appeal from the Circuit Court of Cook County, No. 10-M1-101010;
Review                       the Hon. Rita M. Novak, Judge, presiding.



Judgment                     Affirmed.
     Counsel on               Berton N. Ring, P.C., of Chicago (Berton N. Ring, of counsel), for
     Appeal                   appellant.

                              Cassiday Schade LLP, of Chicago (Joseph A. Giannelli and Lindsay
                              Drecoll Brown, of counsel), for appellees.




     Panel                    JUSTICE PUCINSKI delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Hyman and Justice Mason concurred in the
                              judgment and opinion.



                                               OPINION

¶1         Plaintiff, Althera Steenes, a former tenant of a building managed by defendant, MAC
       Property Management, LLC (MAC), and owned by defendant, 5405-5407 S. Woodlawn Ave.,
       LLC (Woodlawn), filed this action seeking redress for defendants’ alleged violations of the
       City of Chicago Residential Landlord and Tenant Ordinance (RLTO) (Chicago Municipal
       Code § 5-12-010 et seq. (amended Mar. 31, 2004)). The dispute relates to defendants’
       collection and treatment of a nonrefundable “move in” fee which, plaintiff contends, must be
       considered a security deposit or prepaid rent under the RLTO. Plaintiff appeals from an order
       granting defendants’ motion to dismiss, with prejudice, under section 2-615 of the Code of
       Civil Procedure (Code) (735 ILCS 5/2-615 (West 2010)) as to certain counts of her amended
       complaint. We affirm.
¶2         In January 2010, plaintiff filed her initial five-count complaint against defendants in the
       municipal division of the circuit court of Cook County (municipal division) alleging causes of
       action for: (1) violations of section 5-12-080 of the RLTO; (2) breach of fiduciary duty; (3)
       failure to maintain; (4) breach of implied warranty of habitability; and (5) negligence. In
       response to defendants’ motion to dismiss, plaintiff sought leave to file an amended complaint,
       which was granted.
¶3         Thereafter, plaintiff’s first-amended class action complaint (amended complaint) was filed
       on April 7, 2010. Pursuant to plaintiff’s motion to transfer and, based on the newly asserted
       class claims, the case was transferred to the chancery division of the circuit court of Cook
       County.
¶4         The amended complaint sets forth the following allegations. Plaintiff entered into a written
       one-year lease (lease) with defendants for apartment 1A of a 25-unit building located at 5405
       S. Woodlawn Avenue in Chicago (the building) on March 25, 2008. The building was not
       owner occupied. The lease period was to run from March 29, 2008, to March 28, 2009, with a
       monthly rent of $715. The lease included a paragraph which stated: “Lessee has deposited with
       Lessor the security deposit *** to be retained by Lessor to ensure that Lessee shall fully
       perform each and every obligation provided in the lease.” However, the lease did not provide

                                                  -2-
     an amount for the security deposit. Plaintiff does not allege she paid a security deposit. An
     addendum to the lease also signed by plaintiff on March 25, 2008, gave plaintiff a concession
     for rent covering April and May 2008, in the total amount of $1,400 (concession addendum)
     and became void if the lease was not fulfilled. Plaintiff moved out of the building before the
     lease terminated in January 2009.
¶5        During the application process, plaintiff received a document entitled, “Welcome to MAC
     Property Management” (welcome statement) and provided “Move In Information.” The
     welcome statement listed nonrefundable fees, including an application fee of $50 and a
     “Move-in Fee” of $350 (move-in fee), which was to be paid by March 20, 2008, five days
     before plaintiff signed the lease. Plaintiff timely paid the move-in fee. The welcome statement
     listed plaintiff’s move-in date as April 1, 2008, and stated plaintiff’s first rent payment would
     not be due until June 1 based on the concession addendum. The welcome statement indicated
     that plaintiff’s rental of the apartment was dependent on documentation of her income and
     approval of her application.
¶6        As to the move-in fee, plaintiff contended she did not receive consideration from
     defendants in exchange for the move-in fee; the move-in fee was “a fictitious or illusory fee for
     the purpose of enriching Defendants at the tenant’s expense” and “was a disguised security
     deposit or prepaid rent” and subject to the RLTO provisions regulating such items. As to the
     class, plaintiff alleged that beginning in 2007, MAC began imposing a move-in fee for all units
     under its management within the city of Chicago (alleged to be more than 3,000 units) where
     the lease contained no security deposit.
¶7        The lease, concession addendum, and welcome statement were attached to the amended
     complaint as exhibits.
¶8        The amended complaint included six causes of action.1 Counts I through III were brought
     on behalf of a class against MAC only. In count I, plaintiff alleged MAC: commingled and
     held the move-in fee for more than 6 months without paying interest; failed to return the
     move-in fee within 45 days of termination of the tenancy; and failed to notify plaintiff of
     deductions within 30 days in violation of sections 5-2-080(c) and (d) of the RLTO, which
     govern security deposits. Chicago Municipal Code § 5-2-080(c), (d) (amended July 28, 2010).
     Count II was pled “in the alternative to count I” and alleged MAC’s conduct, as to the move-in
     fee, was deceptive and unfair for failing to reveal the move-in fee was actually a security
     deposit or unpaid rent in order to avoid the provisions of the RLTO and, therefore, violated the
     Illinois Consumer Fraud Act and Deceptive Business Practices Act (the Act) (815 ILCS 505/2
     (West 2008)). In count III, plaintiff contended MAC, by disguising plaintiff’s security deposit
     or prepaid rent as a move-in fee, caused her to waive her rights under the RLTO as to security
     deposits or prepaid rents and, thus, the lease violated section 5-12-140 of the RLTO (Chicago
     Municipal Code § 5-12-140 (amended Nov. 6, 1991)). Counts IV, V, and VI were individual
     counts brought against both defendants. In count V, plaintiff alleged a breach of implied
     warranty of habitability. In counts IV and VI, plaintiff sought damages for an injury she
     suffered because defendants did not properly install the kitchen cabinets in her apartment.
¶9        Defendants filed their answers to the individual counts IV and VI of the amended
     complaint and moved to dismiss the remaining counts pursuant to section 2-615, and to strike

        1
         Plaintiff misnumbered certain counts of her amended complaint. We refer to the counts in correct
     numerical order.

                                                  -3-
       plaintiff’s class allegations. In their motion to dismiss, defendants argued, in part, the move-in
       fee was neither a security deposit nor prepaid rent and, therefore, plaintiff failed to sufficiently
       allege violations of the RLTO and the Act.
¶ 10       Plaintiff then filed a motion for leave to file a second-amended complaint and attached the
       proposed pleading (proposed second-amended complaint). Plaintiff, in her motion, stated
       generally, the proposed second-amended complaint would “cure the purported defects” raised
       in the motion to dismiss. The proposed second-amended complaint included allegations as to a
       second class of plaintiffs and added an action for restitution against both defendants on behalf
       of a class based on the move-in fee. The proposed second-amended complaint also added three
       paragraphs, which were each labeled: “HYPOTHETICAL SET OF FACTS,” in an attempt to
       support plaintiff’s claim that the move-in fee was actually a security deposit.
¶ 11       On September 29, 2010, in a written order, the circuit court denied plaintiff’s motion for
       leave to file the proposed second-amended complaint “for the reasons stated in open court.”
       The record does not include a report of the proceedings from that date. In the same order, the
       circuit court set a briefing schedule on defendants’ motion to dismiss.
¶ 12       After briefing and a hearing, the circuit court granted the motion to dismiss, with prejudice,
       with respect to counts I through III of the amended complaint (class counts alleging violations
       of the RLTO and the Act), and dismissed count IV (individual count alleging breach of implied
       warranty of habitability) with leave to replead. In dismissing counts I through III, the circuit
       court found the RLTO did not prohibit the imposition of a move-in fee and the amended
       complaint failed to include factual allegations to support a conclusion the move-in fee was
       actually prepaid rent or a security deposit. The court also found the amended complaint lacked
       a factual basis for plaintiff’s conclusion that defendants were attempting to “skirt or get
       around” the provisions of the RLTO regulating security deposits and prepaid rents by imposing
       the move-in fee. The circuit court subsequently struck the class allegations of the amended
       complaint. Plaintiff chose not to replead count IV and the circuit court entered an order stating
       plaintiff elected not to amend, and count IV remained stricken.
¶ 13       Subsequently, because the class allegations had been stricken, the case was transferred to
       the municipal division and referred to mandatory arbitration. After a mandatory arbitration
       hearing, a panel of arbitrators found in favor of defendants on the failure to maintain and
       negligence counts. Plaintiff did not file a notice of rejection of the arbitration award; judgment
       on the award in favor of defendants was entered on December 19, 2011. Plaintiff then
       appealed.
¶ 14       On appeal, plaintiff has not argued for reversal of the order striking her class allegations;
       the judgment entered in defendants’ favor on the individual failure to maintain and negligence
       counts; or the dismissal of the breach of implied warranty of habitability claim. Any issues as
       to these orders are forfeited. Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013).
¶ 15       Plaintiff does argue the dismissal, with prejudice, of her claims for violations of the RLTO
       and the Act in her amended complaint was in error because the move-in fee must be considered
       either prepaid rent or a security deposit and, for this reason, defendants’ collection and
       treatment of the move-in fee violated the RLTO and, therefore, was deceptive under the Act.
       Plaintiff also argues the circuit court erred in dismissing, with prejudice, her causes of action
       and denying her leave to file the proposed second-amended complaint. We affirm.
¶ 16       A motion to dismiss pursuant to section 2-615 of the Code attacks the legal and factual
       sufficiency of the complaint. Coghlan v. Beck, 2013 IL App (1st) 120891, ¶ 22. “The

                                                    -4-
       reviewing court should interpret the assertions of the complaint in the light most favorable to
       the plaintiff by accepting as true all well-pleaded facts and the reasonable inferences that can
       be drawn from them.” Gagnon v. Schickel, 2012 IL App (1st) 120645, ¶ 18. “Mere conclusions
       of law or facts unsupported by specific factual allegations in a complaint are insufficient to
       withstand a section 2-615 motion to dismiss.” Ranjha v. BJBP Properties, Inc., 2013 IL App
       (1st) 122155, ¶ 9. “An exhibit attached to a complaint becomes part of the pleading for every
       purpose, including the decision on a motion to dismiss. [Citations.] Where an exhibit
       contradicts the allegations in a complaint, the exhibit controls. [Citation.]” Gagnon, 2012 IL
       App (1st) 120645, ¶ 18. Our review of a dismissal under section 2-615 is de novo.
       Performance Electric, Inc. v. CIB Bank, 371 Ill. App. 3d 1037, 1039 (2007).
¶ 17        Our consideration of the circuit court’s dismissal order requires us to construe provisions
       of the RLTO and interpret the terms of the lease. The rules for construing municipal ordinances
       are those which apply to the construction of statutes. In re Application of the County Collector
       of Kane County, 132 Ill. 2d 64, 72 (1989).
                   “As in all cases of statutory construction, our primary objective is to give effect to
               the intent of the legislature. The most reliable indicator of such intent is the language of
               the [statute], which must be given its plain and ordinary meaning. [Citation.] When the
               statutory language is clear and unambiguous, we will give it effect without resort to
               extrinsic aids for construction. [Citation.]” In re Shelby R., 2013 IL 114994, ¶ 32.
       We review issues of statutory interpretation de novo. Lawrence v. Regent Realty Group, Inc.,
       197 Ill. 2d 1, 9 (2001).
¶ 18        “[A] lease is a contract between landlord and tenant, and the rules of contract construction
       apply to the construction of leases.” Fuller Family Holdings, LLC v. Northern Trust Co., 371
       Ill. App. 3d 605, 620 (2007). “Where the terms of a contract are clear and unambiguous, they
       must be given effect as written, and under those circumstances, the meaning of the contract is a
       question of law.” Id.
¶ 19        We first consider whether the move-in fee should be considered a security deposit under
       the RLTO. The RLTO has the stated purpose “to establish the rights and obligations of the
       landlord and the tenant in the rental of dwelling units, and to encourage the landlord and the
       tenant to maintain and improve the quality of housing” located within the city of Chicago.
       Chicago Municipal Code § 5-12-010 (amended Mar. 31, 2004). The RLTO was enacted in part
       to “help protect the rights of tenants with respect to their security deposits.” Lawrence, 197 Ill.
       2d at 10. Section 5-12-080 of the RLTO requires the landlord to hold a security deposit in a
       separate account, and asserts that a security deposit continues to be the property of the tenant.
       Chicago Municipal Code § 5-12-080 (amended July 28, 2010). The landlord, under certain
       circumstances set forth in section 5-12-080 of the RLTO, must pay interest on the security
       deposit and return it to the tenant after making proper deductions for unpaid rent and repairs.
       Id. Lawrence, 197 Ill. 2d at 10.
¶ 20        The RLTO does not define the term “security deposit.” Therefore, we may look to the
       ordinary and popularly understood meaning given to the term “security deposit” (see Alvarez
       v. Pappas, 229 Ill. 2d 217, 228 (2008)) and, in that regard, we may consult a dictionary. See
       Relf v. Shatayeva, 2013 IL 114925, ¶ 32. We may also consider the “reason behind and the
       necessity for the ordinance.” VG Marina Management Corp. v. Wiener, 378 Ill. App. 3d 887,
       890 (2008).
¶ 21        We have previously described a security deposit as:

                                                    -5-
                “[M]oney a tenant deposits with a landlord as security for the tenant’s full and faithful
                performance of the lease terms. [Citation.] Under the terms of a lease agreement, a
                security deposit remains the tenant’s property which the landlord holds in ‘trust’ for the
                tenant’s benefit subject to the tenant fulfilling its obligations under the lease.” Starr v.
                Gay, 354 Ill. App. 3d 610, 613 (2004).
       Similarly, the Illinois Security Deposit Return Act (765 ILCS 710/1 (West 2008)) and the
       Illinois Security Deposit Interest Act (765 ILCS 715/1 (West 2008)) both describe a security
       deposit as monies deposited from a lessee to secure the payment of rent or for compensation
       for damage to property. Additionally, “security” is defined as “something given, deposited, or
       pledged to make certain the fulfillment of an obligation (as the payment of a debt).” Webster’s
       Third New International Dictionary 2053-54 (1976). A “deposit” is defined as: “Money placed
       with a person as earnest money or security for the performance of a contract.” Black’s Law
       Dictionary 450 (7th ed. 1999). In contrast, a “fee” is defined as “[a] charge for labor or
       services, esp[ecially] professional services.” Black’s Law Dictionary 629 (7th ed. 1999).
¶ 22        Plaintiff argues the move-in fee must be a security deposit because there was no security
       deposit amount listed in the lease, but the lease had a provision stating a security deposit had
       been made, and because the move-in fee was illusory and without consideration. Plaintiff’s
       arguments and the general conclusory allegations of the amended complaint are insufficient to
       state her claim under the RLTO that the move-in fee was a security deposit.
¶ 23        According to the welcome statement, the move-in fee was to be paid by March 20, 2008, 5
       days before the lease was executed and more than 10 days before the move-in date of April 1,
       2008. The welcome statement described the move-in fee as nonrefundable. The move-in fee
       was in the amount of $350, an amount which is less than one-half of the monthly rent of $715.
       Our consideration of the plain language of the welcome statement leads to a conclusion that the
       move-in fee was a “charge” made in return for plaintiff’s moving into her unit, which would
       cover defendants’ resulting expense, time, and the interruption of business related to the move.
       We reach this conclusion for several reasons. First, the amount of the move-in fee appears
       inadequate to be considered as security for any nonpayment of monthly rent or to secure the
       “tenant’s full and faithful performance of the lease terms.” (Emphasis added.) Starr, 354 Ill.
       App. 3d at 613. Further, it cannot be considered as a surety for either unpaid rent or
       compensation for damage to the apartment in that the move-in fee was explicitly made
       nonrefundable in the welcome statement. The welcome statement does not indicate, in any
       way, the move-in fee was given as security to guarantee plaintiff’s performance under the lease
       and to be held in trust by the landlord. The move-in fee, under these circumstances, has none of
       the earmarks of a security deposit.
¶ 24        We also reject plaintiff’s argument that the security deposit provision in the lease supports
       a conclusion that the move-in fee was a security deposit. The lease, a preprinted form,
       contained a standard provision as to security deposits which said a security deposit had been
       made to ensure the tenant’s full performance under the lease. However, this provision made no
       reference to the welcome statement, the move-in fee, or any security deposit amount. We
       cannot read the lease as meaning the move-in fee described in the welcome statement was a
       security deposit.
¶ 25        Both sides have cited out-of-state cases in their briefs in support of their positions. This
       foreign case law interprets landlord-tenant statutes with similar purposes as the RLTO.
       Although not controlling authority, “decisions of other states construing similar laws are

                                                     -6-
       entitled to respect and consideration.” (Internal quotation marks omitted.) Urban v. Loham,
       227 Ill. App. 3d 772, 776 (1992).
¶ 26        First, plaintiff cites Pool v. Insignia Residential Group, 736 N.E.2d 507 (Ohio Ct. App.
       1999), and Perrone v. Mid-America Financial Investment Corp., No. A-03-177, 2004 WL
       2032935 (Neb. Ct. App. Sept. 14, 2004). Perrone, however, was not designated for permanent
       publication and is not to be cited. We, therefore, will not consider Perrone further.
¶ 27        In Pool, the tenant paid both a security deposit and a pet deposit under the provisions of the
       lease; a portion of the pet deposit was refundable and a part was nonrefundable. Pool, 736
       N.E.2d at 508. The lease provided that any damages incurred to the apartment over the amount
       of the pet deposit would be charged to the tenant. Id. Additionally, the tenant paid rent that
       included $30 per month for having pets in the apartment. Id. Plaintiff filed a class action
       against the landlord seeking a refund of the monthly pet fee and the nonrefundable pet deposit
       on a theory that these payments were security deposits. Id. at 509. The provision of the Ohio
       Landlord-Tenant Act at issue (Ohio Rev. Code Ann. § 5321.05 (Baldwin 1999)) defined a
       security deposit as “any deposit of money or property to secure performance by the tenant
       under a rental agreement.” (Internal quotation marks omitted.) Id. at 510. The Ohio Court of
       Appeals found the $30 monthly fee paid as part of the rent was not a security deposit because
       this payment, under the language of the lease, was intended as additional rent. Id. After looking
       at the language of the lease provision pertaining to the pet deposit, the court held that where the
       nonrefundable pet deposit was given to secure performance by the tenant under the lease, it
       may be considered a security deposit under the Ohio statute. Id.
¶ 28        In this case, the lease provision as to a security deposit did not refer to the move-in fee, and
       there was nothing in the lease referring to the move-in fee. The welcome statement did not
       include any language that could be interpreted to mean the move-in fee was made to secure
       performance of the lease by plaintiff. Thus, Pool does not support plaintiff’s argument.
¶ 29        Furthermore, defendants contend that Ohio cases decided after Pool have found certain
       nonrefundable fees not to be security deposits under the applicable landlord-tenant statute,
       including: Kopp v. Associated Estates Realty Corp., No. 09AP-719, 2010 WL 1510196 (Ohio
       Ct. App. Apr. 15, 2010), and Stauffer v. TGM Camelot, Inc., No. CA2005-12-508, 2006 WL
       1974612 (Ohio Ct. App. July 17, 2006). In Stauffer, the Ohio appellate court found a
       “one-time, nonrefundable fee given as consideration for the right to keep a pet in the
       apartment” was not a security deposit. Id. at *4.
¶ 30        The tenant in Kopp paid a nonrefundable redecorating fee ($75) and a nonrefundable pet
       fee ($300). Kopp, 2010 WL 1510196, at *1. Additionally, the landlord required a security
       deposit, but also gave the tenant the option of purchasing a security deposit bond from a third
       person instead. Id. The tenant brought suit against the landlord alleging the nonrefundable fees
       and the purchase price of the bond were security deposits and must be returned. Id. The Ohio
       Court of Appeals made certain findings relevant to the issues before us. First, the court found
       the tenant freely chose to purchase the bond rather than pay the higher security deposit amount
       and such a practice did not violate the landlord-tenant statute. Id. at *4. Second, the bond’s
       purchase price was paid to the issuer of the bond and was not held by the landlord and,
       therefore, was not a security deposit. Id. Third, the court found the redecorating fee was not a
       security deposit as it did not secure the tenant’s performance. Id. at *5. The redecorating fee
       “was listed on the lease as an upfront, nonrefundable fee for preparing the apartment ‘prior’ to
       [the tenant] taking possession.” Id. Fourth, the court reached the same conclusion as to the pet

                                                     -7-
       fee, finding it did not secure performance or apply to any damages, but was paid to keep pets in
       the apartment. Id. at *6.
¶ 31        We agree with defendants that Kopp and Stauffer make clear that nonrefundable fees are
       not contrary to the Ohio Landlord-Tenant Act and, where the lease indicates such fees are not
       sought to secure a tenant’s performance, they are not considered security deposits. These cases
       support our conclusion the move-in fee, a one-time upfront charge relating to plaintiff’s move
       into her apartment, which plaintiff paid with full knowledge that it was nonrefundable, was not
       a security deposit.
¶ 32        Defendants, in turn, cite Stutelberg v. Practical Management Co., 245 N.W.2d 737 (Mich.
       Ct. App. 1976) (per curiam), in support of their position that the move-in fee is not a security
       deposit. The tenant class in Stutelberg claimed nonrefundable fees for carpet cleaning, drapery
       cleaning, and janitorial services were security deposits. Id. at 738. The applicable Michigan
       landlord-tenant act defined a security deposit as “a deposit, in any amount, paid by the tenant to
       the landlord or his agent to be held for the term of the rental agreement *** returnable to the
       tenant on condition of return of the rental unit by the tenant in condition as required by the
       rental agreement.” (Internal quotation marks omitted.) Id. at 741. The Michigan appellate court
       found the landlord-tenant act was “not directed towards contractual provisions where the
       landlord and tenant agree the payment was not refundable.” Id. at 743. Because the agreed
       nonrefundable fees at issue in Stutelberg were not made to assure performance by the tenant,
       the fees were found not to be security deposits. Id. at 745. The Michigan appellate court also
       found the fees were not deceptive, as they were “openly contracted” by the parties. The
       Michigan appellate court, in reaching its decision, stated the purpose of the provisions of the
       landlord-tenant act as to security deposits is to prevent landlords from “surreptitiously
       usurping substantial sums held to secure the performance of conditions under the lease.” Id. at
       744. The Michigan appellate court also found a tenant would have no expectation that the
       nonrefundable fees at issue were to be held by the landlord and returned to him or her at the end
       of the lease. Id.
¶ 33        The reasoning of Stutelberg is persuasive here. Plaintiff agreed to pay the move-in fee with
       full knowledge that it was nonrefundable. The lease and welcome statement nowhere provided
       that the move-in fee was part of any security deposit that must be held in trust by defendants
       and returned to plaintiff upon full performance of the lease.
¶ 34        We now consider whether the move-in fee falls within the provisions of the RLTO
       governing prepaid rent. The RLTO defines “rent” as “any consideration, including any
       payment, bonus, benefits or gratuity, demanded or received by a landlord for or in connection
       with the use or occupancy of a dwelling unit.” Chicago Municipal Code § 5-12-030(f)
       (amended May 12, 2010). Plaintiff did not allege specific facts to support her conclusion that
       the move-in fee is actually prepaid rent. Plaintiff, however, argues because she received no
       consideration for the move-in fee and the definition of “rent” in the RLTO is broadly written,
       as it includes the word “any,” the move-in fee must be considered prepaid rent.
¶ 35        We must construe the statutory provision defining rent in its entirety, and “words and
       phrases should not be construed in isolation.” Carver v. Sheriff of La Salle County, 203 Ill. 2d
       497, 507-08 (2003). The RLTO definition of “rent” does include the word “any,” but it also
       states “any” consideration or “any” payment made to the landlord must be made “for or in
       connection with the use or occupancy of a dwelling unit” to be considered rent. Chicago
       Municipal Code § 5-12-030(f) (amended May 12, 2010). A one-time nonrefundable fee for

                                                   -8-
       moving into the unit is not “any” payment made in connection with plaintiff’s use or
       occupancy of the unit and does not fall within the RLTO’s unambiguous definition of rent.
¶ 36        For these reasons, we find the move-in fee was neither a security deposit nor prepaid rent
       under the RLTO. Because plaintiff’s claim under the Act depended upon a finding that the
       move-in fee was a disguised payment of either a security deposit or prepaid rent, we also find
       plaintiff failed to state a cause of action for violation of that statute. Therefore, the circuit court
       properly dismissed, with prejudice, counts I, II, and III of the amended complaint for failure to
       state causes of action.
¶ 37        Finally, we consider plaintiff’s argument that the circuit court erred in denying her leave to
       file her proposed second-amended complaint and dismissing, with prejudice, counts I, II, and
       III.
¶ 38        Although “Illinois has a liberal policy of allowing the amendment of pleadings, this right is
       not unlimited.” RBS Citizens, National Ass’n v. RTG-Oak Lawn, LLC, 407 Ill. App. 3d 183,
       192 (2011). The decision whether to grant leave to file an amended complaint is within the
       sound discretion of the circuit court. Loyola Academy v. S&S Roof Maintenance, Inc., 146 Ill.
       2d 263, 272-73 (1992). In exercising its discretion, the circuit court should consider whether
       (1) the proposed amendment would cure the defects in the original pleading; (2) the
       amendment would surprise or prejudice other parties; (3) the proposed amendment is timely;
       and (4) previous opportunities to amend the pleading can be identified. Id. at 273.
¶ 39        After a hearing on the plaintiff’s motion for leave to file the proposed second-amended
       complaint, the circuit court denied the motion. In its order, the circuit court stated the motion
       had been denied for “the reasons stated in open court.” Plaintiff now seeks reversal of that
       decision.
¶ 40        Defendants assert that we are without jurisdiction to review this order as it was not
       included in the notice of appeal. Plaintiff, in her notice of appeal, specified she was appealing
       two orders: (1) the March 4, 2011, order dismissing counts I through IV of her amended
       complaint; and (2) the order of April 27, 2011, striking her class allegations. Although the
       order denying plaintiff leave to file her proposed second-amended complaint was not listed in
       her notice of appeal, we find this order preceded and procedurally led to the March 4, 2011,
       dismissal, with prejudice, of counts I, II, and III. We, therefore, have jurisdiction to review
       plaintiff’s claim of error as to that order. In re Marriage of O’Brien, 2011 IL 109039, ¶ 23
       (where supreme court held that a notice of appeal will “confer jurisdiction even if the order was
       ‘a “step in the procedural progression leading” ’ to the judgment which was specified in the
       notice of appeal” (quoting Burtell v. First Charter Service Corp., 76 Ill. 2d 427, 435 (1979))).
¶ 41        Plaintiff failed to include in the record on appeal a transcript from the hearing relating to
       her motion seeking leave to file the proposed second-amended complaint. She also failed to
       submit a bystander’s report or an agreed statement of facts as to that proceeding under Illinois
       Supreme Court Rule 323(c), (d) (eff. Dec. 13, 2005). As appellant, plaintiff had “the burden of
       presenting a sufficiently complete record of the proceedings to support a claim of error.”
       Midstate Siding & Window Co. v. Rogers, 204 Ill. 2d 314, 319 (2003) (citing Foutch v.
       O’Bryant, 99 Ill. 2d 389, 391-92 (1984)). In the absence of a complete record, a reviewing
       court presumes an order entered by the trial court was in conformity with the law and had a
       sufficient factual basis. Foutch, 99 Ill. 2d at 392. “In fact, when the record on appeal is
       incomplete, a reviewing court should actually ‘indulge in every reasonable presumption
       favorable to the judgment from which the appeal is taken, including that the trial court ruled or

                                                      -9-
       acted correctly.’ ” Smolinski v. Vojta, 363 Ill. App. 3d 752, 757-58 (2006) (quoting People v.
       Majer, 131 Ill. App. 3d 80, 84 (1985)).
¶ 42        We do not have a record of the issues that were addressed or the arguments that were
       presented or considered by the circuit court during the hearing on plaintiff’s motion for leave to
       file the proposed second-amended complaint. More significantly, we do not have a record of
       the reasons given by the circuit court for the denial of leave to file the proposed
       second-amended complaint. In the absence of a complete record, we will presume the order of
       the circuit court, which denied plaintiff leave to file the proposed second-amended complaint,
       was proper.
¶ 43        Because the move-in fee was neither a security deposit nor prepaid rent, we find the circuit
       court did not err in dismissing, with prejudice, counts I, II, and III.

¶ 44      Affirmed.




                                                   - 10 -